Summit App. No. 20488. On review of order certifying a conflict. The court determines that a conflict exists; the parties are to brief the issue stated in the court of appeals’ Journal Entry filed July 30, 2001, at page 2:
“Where an application to seal a criminal conviction is filed before the effective date of an amendment to R.C. 2953.36, which amendment prohibits the sealing of the record of the type of *1283conviction referenced in the application, and the trial court rules on the application after the effective date of the amendment, is the amendment to be applied retroactively to the application made prior to the effective date of the amendment?”
Resnick and F.E. Sweeney, JJ., dissent.
The conflict case is State v. Heaton (1995), 108 Ohio App.3d 38, 669 N.E.2d 885.